                                         Case 3:16-cv-02120-EMC Document 191 Filed 12/02/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA, et al.,                Case No. 16-cv-02120-EMC
                                   8                   Plaintiff,
                                                                                          ORDER GRANTING IN PART AND
                                   9             v.                                       DENYING IN PART RELATOR’S
                                                                                          MOTION TO STRIKE AFFIRMATIVE
                                  10     ACADEMY MORTGAGE                                 DEFENSES
                                         CORPORATION,
                                  11                                                      Docket No. 137
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          In this qui tam False Claims Act suit, Gwen Thrower (“Relator”) alleges that Academy
                                  15   Mortgage Corporation (“Academy”) falsely certified compliance with the U.S. Department of
                                  16   Housing and Urban Development’s (HUD’s) regulations, enabling it to obtain government
                                  17   insurance on mortgage loans underwritten by Academy, and to make claims on those loans.
                                  18   Relator now moves to strike eight of Academy’s nine affirmative defenses pursuant to Federal
                                  19   Rule of Civil Procedure 12(f). See Docket No. 137 (“Strike Mot.”).
                                  20                                 I.     FACTUAL BACKGROUND
                                  21          Academy is a lender that participates in HUD’s lending program, which guarantees that the
                                  22   federal government will reimburse lenders if a borrower defaults on a home loan. Docket No. 45
                                  23   (FAC) ¶ 12. At the time the FAC was filed, Relator was employed by Academy as an underwriter,
                                  24   working on the government-insured loans at issue in this matter. Id. ¶¶ 44–45. HUD provides
                                  25   loans by outsourcing underwriting services to lenders like Academy under the Direct Endorsement
                                  26   Lender Program (“DE Program”). FAC ¶ 14; see also id. ¶¶ 54–57. Because HUD is liable to
                                  27   repay any defaulted loans, DE Program lenders must exercise due diligence and certify that the
                                  28   loans comply with HUD regulations. FAC ¶¶ 7, 20, 21; see also id. ¶¶ 87–109. This due
                                         Case 3:16-cv-02120-EMC Document 191 Filed 12/02/20 Page 2 of 10




                                   1   diligence requires lenders to “determine a borrower’s ability and willingness to repay a mortgage

                                   2   debt,” and to “examine a property offered as security for the loan and determine if it provides

                                   3   sufficient collateral,” among other things. Id. ¶ 93 (citing HUD Handbook 4155.1, REV-5, ch. 2-

                                   4   1).

                                   5          Relator alleges that, from 2010 until the filing of the FAC in 2017, Academy did not

                                   6   exercise due diligence and issued several home loans that did not comply with HUD regulations.

                                   7   See generally FAC ¶¶ 179–446.

                                   8                                    II.      LEGAL STANDARD

                                   9          Federal Rule of Civil Procedure 8 requires a defendant to state “in short and plain terms its

                                  10   defenses to each claim asserted against it” and to “affirmatively state any avoidance or affirmative

                                  11   defense.” Fed. R. Civ. P. 8(b)(1)(A), (c). Rule 12(f) provides that “[a] court may strike from a

                                  12   pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.”
Northern District of California
 United States District Court




                                  13   Fed. R. Civ. P. 12(f). The Ninth Circuit has thus interpreted Rule 8(c) to require that the

                                  14   responsive pleading give the plaintiff “fair notice of the [affirmative] defense.” Schutte &

                                  15   Koerting, Inc. v. Swett & Crawford, 298 F. App’x 613, 615 (9th Cir. 2008) (quoting Wyshak v.

                                  16   City Nat’l Bank, 607 F.2d 824, 827 (9th Cir. 1979)). When striking an affirmative defense, leave

                                  17   to amend should be freely given if prejudice does not result to the moving party. Hiramanek v.

                                  18   Clark, No. 13-00228, 2015 WL 693222, at *2 (N.D. Cal. Feb. 18, 2015) (citing Wyshak, 607 F.2d

                                  19   at 826).

                                  20          A threshold issue in this matter is whether Academy has to comply with the heightened

                                  21   pleading standard from Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal,

                                  22   556 U.S. 662 (2009) in pleading its affirmative defenses. Under the Twombly and Iqbal standard,

                                  23   Federal Rule of Civil Procedure 8 requires more than “labels and conclusions” or “a formulaic

                                  24   recitation of the elements.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). Applying

                                  25   this standard to affirmative defenses requires parties to plead more than “bare statements reciting

                                  26   mere legal conclusions,” however, it does not require “extensive factual allegations.” Finjan, Inc.

                                  27   v. Bitdefender, Inc., No. 17-CV-04790-HSG, 2018 WL 1811979, at *3 (N.D. Cal. Apr. 17, 2018).

                                  28   A defendant must plead sufficient facts to state a defense “that is plausible on its face.” Goobich
                                                                                         2
                                         Case 3:16-cv-02120-EMC Document 191 Filed 12/02/20 Page 3 of 10




                                   1   v. Excelligence Learning Corp., No. 5:19-CV-06771-EJD, 2020 WL 1503685, at * 2 (N.D. Cal.

                                   2   Mar. 30, 2020) (quoting Iqbal, 556 U.S. at 678).

                                   3           The parties dispute the applicable standard. On the one hand, Academy argues that the

                                   4   Ninth Circuit’s holding in Kohler v. Flava Enterprises, Inc. requires defendants to plead an

                                   5   affirmative defense only in “general terms.” 779 F.3d 1016, 1019 (9th Cir. 2015) (quoting 5

                                   6   Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1274 (3d ed. 1998)).

                                   7   Kohler involved removal of architectural barriers under the American with Disabilities Act (ADA)

                                   8   where the plaintiff argued that the defendant had not properly plead an affirmative defense of

                                   9   “equivalent facilitation.” Id. Despite the fact that the defendant’s answer used the term

                                  10   “alternative methods” rather than the correct term “equivalent facilitation,” the Ninth Circuit

                                  11   refused to disturb the district court’s finding that the plaintiff had received sufficient notice of the

                                  12   defendant’s affirmative defense. Id. In doing so, the panel simply stated, without expanding, that
Northern District of California
 United States District Court




                                  13   “‘fair notice’ required by the pleading standards only requires describing the defense in ‘general

                                  14   terms.’” Id. (quoting 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure

                                  15   § 1274 (3d ed. 1998)). The Kohler Court did not reference, let alone distinguish, the pleading

                                  16   standard articulated by the Supreme Court in Iqbal, 556 U.S. at 678 and Twombly, 550 U.S. at

                                  17   570. See 779 F.3d at 1019.

                                  18           A vast majority of courts in this district have held that Kohler did not directly address

                                  19   whether the Twombly and Iqbal standard applies to pleading affirmative defenses. See, e.g.,

                                  20   “AMY” v. Curtis, No. 19-CV-02184-PJH, 2020 WL 6271046, at *3 (N.D. Cal. Oct. 26, 2020)

                                  21   (“[E]ven after Kohler, courts in this district continue to require affirmative defenses to meet

                                  22   the Twombly/Iqbal standard.” (quoting Fishman v. Tiger Nat. Gas Inc., No. C 17-05351 WHA,

                                  23   2018 WL 4468680, at *3 (N.D. Cal. Sept. 18, 2018))); Prods. and Ventures Int’l v. Axus

                                  24   Stationary (Shanghai) Ltd., No. 16-CV-00669-YGR, 2017 WL 1330598, at *3 (N.D. Cal. Apr. 11,

                                  25   2017) (“Absent controlling authority to the contrary, this Court joins its sister courts in this district

                                  26   in continuing to apply [the Twombly/Iqbal] standard here.”); Murphy v. Trader Joe’s, No. 16-CV-

                                  27   02222-SI, 2017 WL 235193, at *2 (N.D. Cal. Jan. 19, 2017) (“The use of the specific phrase ‘fair

                                  28   notice’ prompted some district courts to reconsider the pleading standard for affirmative defenses
                                                                                           3
                                         Case 3:16-cv-02120-EMC Document 191 Filed 12/02/20 Page 4 of 10




                                   1   . . . [but] Kohler did not directly address the pleading standard for affirmative defenses; the court

                                   2   touched on the issue only in passing.”). Only two courts in this district have applied the lower

                                   3   “general terms” standard from Kohler. See McKinney-Drobnis v. Massage Envy Franchising,

                                   4   LLC, No. 16-CV-06450-MMC, 2017 WL 1246933, at *7 (N.D. Cal. Apr. 5, 2017) (“To

                                   5   adequately plead an affirmative defense, a defendant must provide ‘fair notice’ of the defense, and

                                   6   can do so by ‘describing the defense in general terms.’” (quoting Kohler, 779 F.3d at 1019)); Inn

                                   7   S.F. Enter., Inc. v. Ninth St. Lodging, LLC, No. 3:16-CV-00599-JD, 2016 WL 8469189, at *2

                                   8   (N.D. Cal. Dec. 19, 2016) (“[T]he Ninth Circuit recently reiterated that ‘fair notice’ applies and

                                   9   requires only a description of the defense in ‘general terms.’” (quoting Kohler, 779 F.3d at 1019)).

                                  10          There are strong policy reasons for requiring parties to meet the pleading standard set forth

                                  11   in Twombly and Iqbal for affirmative defenses. It aids in streamlining case management and

                                  12   judicial economy by “cutting off vague or even frivolous claims early, thus avoiding the time and
Northern District of California
 United States District Court




                                  13   expense of unnecessary or far-ranging discovery.” Hayden v. United States, 147 F. Supp. 3d

                                  14   1125, 1131 (D. Or. 1995). This is particularly true where it is an all-too-common practice of

                                  15   proffering a litany of canned affirmative defenses with no supporting factual allegations. Each

                                  16   affirmative defense can generate added discovery burdens without having to withstand the crucible

                                  17   of specific pleadings, often leading to no real advancement of any party’s interest or the litigation.

                                  18   Defenses “that might confuse the issues in the case and would not, under the facts alleged,

                                  19   constitute a valid defense to the action can and should be deleted.” 5C Charles Alan Wright &

                                  20   Arthur R. Miller, Federal Practice and Procedure § 1381 (3d ed. 2018). The case management

                                  21   benefits of the Twombly and Iqbal pleading standard counsel in favor of the view taken by the

                                  22   majority of courts in this district in applying it to affirmative defenses.

                                  23                   III.      MOTION TO STRIKE AFFIRMATIVE DEFENSES

                                  24          Academy has asserted nine affirmative defenses, and Relator has moved to strike all except

                                  25   the statute of limitations. The Court addresses each of these defenses below.

                                  26   A.     Insufficiently Pled Affirmative Defenses

                                  27          The defendant’s second and third affirmative defenses “waiver, acquiescence, and

                                  28   abandonment,” and estoppel, respectively, are insufficiently pled. As noted above, Academy does
                                                                                           4
                                           Case 3:16-cv-02120-EMC Document 191 Filed 12/02/20 Page 5 of 10




                                   1   not need to plead “extensive factual allegations” in its affirmative defenses, but it must plead more

                                   2   than “bare statements reciting mere legal conclusions.” Finjan, Inc., 2018 WL 1811979, at *3.

                                   3           1.     Waiver

                                   4           To begin with, Academy’s second affirmative defense of waiver lacks clarity. Waiver

                                   5   requires a defendant to show that a plaintiff has “intentionally relinquished or abandoned a known

                                   6   right.” Desert European Motorcars, Ltd. v. Desert European Motorcars, Inc., No. EDCV 11-197

                                   7   RSWL, 2011 WL 3809933, at *4 (C.D. Cal. Aug. 25, 2011) (citing United States v. Perez, 116

                                   8   F.3d 840, 845 (9th Cir. 1997)). Academy only states that “the claims . . . are barred by the

                                   9   doctrine of waiver . . . because the United States made, and continued to make, payments on

                                  10   claims submitted for insurance proceeds for loans endorsed by Academy.” Docket No. 131

                                  11   (“Answer”) at 35. No facts are pled regarding, e.g., as to when the United States was aware of the

                                  12   alleged false annual or loan-level certifications at issue in this case. Acquiescence1 and
Northern District of California
 United States District Court




                                  13   abandonment2 are separate defenses and are not required to sufficiently plead waiver. During

                                  14   argument, counsel for Academy clarified that “Waiver, Acquiescence, and Abandonment” was

                                  15   intended to set forth only the defense of waiver.

                                  16           2.     Estoppel

                                  17           Academy’s third defense of estoppel suffers from the same deficiency as its waiver

                                  18   defense. The elements of an estoppel defense are:

                                  19                  (1) The party to be estopped must know the facts; (2) he must intend
                                                      that his conduct shall be acted on or must so act that the party
                                  20                  asserting the estoppel has a right to believe it is so intended; (3) the
                                                      latter must be ignorant of the true facts; and (4) he must rely on the
                                  21                  former’s conduct to his injury.
                                  22   Hampton v. Paramount Pictures Corp., 279 F.2d 100, 104 (9th Cir. 1960) (emphasis added).

                                  23

                                  24   1
                                         The elements for acquiescence are: “(1) the senior user actively represented that it would not
                                  25   assert a right or claim; (2) the delay between the active representation and assertion of the right or
                                       claim was not excusable; and (3) the delay caused the defendant undue prejudice.” Seller Agency
                                  26   Council, Inc. v. Kennedy Ctr. for Real Estate Educ., Inc., 621 F.3d 981, 989 (9th Cir. 2010).
                                       2
                                  27     Abandonment is generally recognized as a defense to only trademark or copyright claims. See,
                                       e.g., Grocery Outlet, Inc. v. Albertson’s Inc., 497 F.3d 949, 951 (9th Cir. 2007) (stating that
                                  28   “[a]bandonment is a defense to a claim of infringement of a registered trademark” under the
                                       Lanham Act).
                                                                                          5
                                         Case 3:16-cv-02120-EMC Document 191 Filed 12/02/20 Page 6 of 10




                                   1   Regarding estoppel, Academy only pleads that the “United States made, and continued to make,

                                   2   payments on claims submitted for insurance proceeds for loans endorsed by Academy.” Answer

                                   3   at 35–36. The party to be estopped must “know the facts” of the alleged false claims. Hampton,

                                   4   279 F.2d at 104. But Academy does not allege, inter alia, when the United States knew, or should

                                   5   have known, of the alleged false certifications, let alone the fact that the United States continued to

                                   6   issue loans despite that knowledge.

                                   7          Accordingly, the Court GRANTS the motion to strike as to the waiver and estoppel

                                   8   defenses with leave to amend.

                                   9   B.     Not Affirmative Defenses

                                  10          Four of Academy’s eight affirmative defenses at issue in this motion are not affirmative

                                  11   defenses. A defense that “demonstrates a plaintiff has not met its burden of proof,” or that

                                  12   “merely negates an element that [a plaintiff] was required to prove” is not an affirmative defense.
Northern District of California
 United States District Court




                                  13   Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1088 (9th Cir. 2002). “An affirmative defense is an

                                  14   assertion raising new facts and arguments that, if true, will defeat plaintiff’s claim, even if all

                                  15   allegations in complaint are true.” Bay Area Roofers Health & Welfare Tr. v. Sun Life Assurance

                                  16   Co. of Can., No. 13-CV-04192-WHO, 2013 WL 6700017 (N.D. Cal. Dec. 19, 2013) (quoting

                                  17   E.E.O.C. v. Cal. Psychiatric Transitions, Inc., 725 F.Supp.2d 1100, 1118 (E.D. Cal. 2010)). The

                                  18   Court will address the validity of each of these defenses in turn.

                                  19          1.      Failure to State a Claim

                                  20          Failure to state a claim is not an affirmative defense. See Zivkovic, 302 F.3d at 1088 (“A

                                  21   defense which demonstrates that plaintiff has not met its burden of proof is not an affirmative

                                  22   defense.”); Ingram v. Pac. Gas & Elec. Co., No. 12-CV-02777-JST, 2014 WL 295829, at *3

                                  23   (N.D. Cal. Jan. 27, 2014) (“To the extent that the [defendant] restates negative defenses that exist

                                  24   in other parts of the complaint, those defenses are redundant pursuant to Rule 12(f) and should be

                                  25   struck so as to simplify and streamline the litigation.” (quoting Barnes v. AT&T Pension Ben.

                                  26   Plan-Nonbargained Program, 718 F. Supp. 2d 1167, 1174 (N.D. Cal. 2010))). In Ingram, the

                                  27   court struck a “failure to state a claim” affirmative defense as improper but retained the

                                  28   defendant’s ability challenge the sufficiency of the plaintiff’s allegations under Rule 12. Id.
                                                                                          6
                                         Case 3:16-cv-02120-EMC Document 191 Filed 12/02/20 Page 7 of 10




                                   1           Accordingly, the Court GRANTS the Relator’s motion to strike Academy’s failure to state

                                   2   a claim defense, but Academy is not barred from raising an otherwise valid motion pursuant to

                                   3   Rule 12(b)(6).

                                   4           2.       Standing

                                   5           Lack of standing is not an affirmative defense; it is a jurisdictional requirement. See Perez

                                   6   v. Gordon & Wong Law Grp., P.C., No. 11-CV-03323-LHK, 2012 WL 1029425, at *11 (N.D.

                                   7   Cal. Mar. 26, 2012) (“Defendant’s . . . defense, that ‘Plaintiff lacks standing to pursue the claims

                                   8   asserted in this action,’ is not an affirmative defense but rather a denial of the Plaintiff’s

                                   9   allegations contained in the complaint.”). An allegation of lack of standing attacks the plaintiff’s

                                  10   prima facie claim. DeSalvo v. Islands Restaurants, L.P., No. 2:20-CV-2620-VAP-EX, 2020 WL

                                  11   4035071, at *3 (C.D. Cal. July 16, 2020). “Because a plaintiff must plead and ultimately prove

                                  12   standing, lack of standing is not an affirmative defense under federal law.” Fishman v. Tiger Nat.
Northern District of California
 United States District Court




                                  13   Gas Inc., No. C 17-05351 WHA, 2018 WL 4468680, at *5 (N.D. Cal. Sept. 18, 2018) (quoting J

                                  14   & J Sports Prods., Inc. v. Vizcarra, No. 11-1151 SC, 2001 WL 4501318, at *2 (N.D. Cal. Sept.

                                  15   27, 2011)). Because Relator must properly plead standing in her complaint, it is not an affirmative

                                  16   defense. Academy’s ability to assert lack of standing is not waived by a failure to include it as an

                                  17   affirmative defense in its answer. Accordingly, the Court GRANTS the motion to strike

                                  18   Academy’s lack of standing defense.

                                  19           3.       Due Process

                                  20           Academy states that the “claims . . . are barred by the Due Process Clause of the United

                                  21   States Constitution, to the extent Relator seeks to impose liability on Academy without proving

                                  22   statutory proscriptions set forth with respect to each alleged false claim.” Answer at 37. During

                                  23   argument on this motion, Academy explained that it is a violation of due process to allow

                                  24   Relator’s claims to proceed based on Academy’s annual certifications because those certifications

                                  25   group thousands of loans, many of which could comply with HUD regulations. Relator contends

                                  26   that, under this promissory fraud theory, every loan made during the annual certification time

                                  27   period may be deemed a false claim, without actually proving the individual loan was falsely

                                  28   certified. See Docket No. 117 (Order Denying Defendant’s Motion to Dismiss) at 13. Instead,
                                                                                           7
                                         Case 3:16-cv-02120-EMC Document 191 Filed 12/02/20 Page 8 of 10




                                   1   Academy contends that Relator has to identify exactly which loans it claims are improperly

                                   2   certified.

                                   3           This argument is not an affirmative defense; instead it goes to the question of how

                                   4   Relator’s FCA claim may be proven under the promissory fraud theory. It does not negate the

                                   5   promissory fraud claim. See Zivkovic, 302 F.3d at 1088. Accordingly, the Court GRANTS the

                                   6   motion to strike as to this defense. Academy is not prohibited from raising its due process

                                   7   argument at a later juncture.

                                   8           4.      Excessive Fines

                                   9           Academy states Relator’s “claims . . . are barred by the Eighth Amendment’s prohibition

                                  10   on excessive fines, to the extent Relator seeks to impose civil penalties or treble damages which

                                  11   are grossly disproportionate to the government’s losses.” Answer at 37. Like the other defenses

                                  12   in this section, an Eighth Amendment claim for excessive damages is not an affirmative defense,
Northern District of California
 United States District Court




                                  13   as it does not operate to defeat Relator’s FCA claim. See Zivkovic, 302 F.3d at 1088. It would

                                  14   limit damages. Accordingly, the Court GRANTS the motion to strike as to the excessive fines

                                  15   defense as it is not an affirmative defense. Academy is not barred from raising this constitutional

                                  16   defense at a later stage in the litigation.

                                  17   C.      Sufficiently Pled Defenses

                                  18           Academy’s fifth and seventh affirmative defenses of failure to mitigate and

                                  19   recoupment/setoff are sufficiently pled. The Court addresses each of these defenses in turn.

                                  20           1.      Failure to Mitigate

                                  21           “Although the failure to mitigate doctrine operates to reduce damages rather than as a

                                  22   barrier to liability, it is still considered an affirmative defense.” Murphy, 2017 WL 235193, at *3

                                  23   (citing Bay Area Roofers Health & Welfare Tr., 2013 WL 6700017, at *2). The factual allegations

                                  24   required for a defendant to plead failure to mitigate may be lower than what is required to plead

                                  25   other defenses under the Twombly and Iqbal standard. See Fabian v. LeMahieu, No. 4:19-CV-

                                  26   00054-YGR, 2020 WL 3402800, at *5 (N.D. Cal. June 19, 2020) (“Courts routinely permit parties

                                  27   to plead a failure to mitigate defense without specific factual allegations prior to the conclusion of

                                  28   discovery.”). Academy pleads that “The United States has failed to mitigate damages by failing to
                                                                                         8
                                         Case 3:16-cv-02120-EMC Document 191 Filed 12/02/20 Page 9 of 10




                                   1   take reasonable steps to recoup the fair market value for the properties associated with the claims

                                   2   in the Amended Complaint.” Answer at 36. This assertion is sufficient to put Relator on notice of

                                   3   the defense. At this stage, it would be difficult for Academy to plead additional facts relating to

                                   4   precisely what the United States should have done to mitigate damages, as specific details of the

                                   5   loans are unknown to Academy at this time. See generally FAC. At oral argument, Academy’s

                                   6   counsel explained that foreclosure deadlines may vary from state to state, making it nearly

                                   7   impossible to provide specific details as to each loan. These additional facts may become apparent

                                   8   through discovery and Academy will be required to set forth a more detailed description of the

                                   9   defense at the appropriate juncture later in the litigation.

                                  10           2.      Recoupment and Setoff

                                  11           Academy states it is

                                  12                   entitled to recoupment and/or offset to the extent the United States
Northern District of California
 United States District Court




                                                       has recovered any proceeds as a result of the liquidation of the
                                  13                   collateral that secured the FHA insured mortgage loans underwritten
                                                       by Academy, and for which a FHA insurance claim was submitted.
                                  14
                                                       Separately, during the time period in the [FAC], the United States
                                  15                   induced Academy to continue to maintain its status as Direct
                                                       Endorsement Lender, continued to allow loans to be certified for
                                  16                   FHA insurance, and continued to pay insurance proceeds on claims
                                                       made under the terms of its program. In doing so, on information
                                  17                   and belief, the United States collected millions in insurance
                                                       premiums for loans that Relator claims now were never eligible for
                                  18                   FHA insurance to begin with.
                                  19   Answer at 36–37. This defense gives fair notice as to its underlying theory: that Academy seeks

                                  20   to offset the amount of damages by any collateral funds that the United States has already

                                  21   recovered by “liquidation of the collateral.” Id. at 36. Accordingly, the Court DENIES the

                                  22   motion to strike as to the failure to mitigate and recoupment and setoff defenses.

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                           9
                                        Case 3:16-cv-02120-EMC Document 191 Filed 12/02/20 Page 10 of 10




                                   1          Academy has thirty (30) days from the filing of this order to submit amendments to its

                                   2   waiver and estoppel affirmative defenses.

                                   3          This order disposes of Docket No. 137.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: December 2, 2020

                                   8
                                   9                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       10
